Citation Nr: 0701029	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
shortness of breath, including as an undiagnosed illness 
resulting from service in the Southwest Asia theatre of 
operations (SWA TO).

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
pes planus.  

3.  Entitlement to service connection for a disability 
manifested by semen abnormality, including as an undiagnosed 
illness resulting from service in the SWA TO.

4.  Entitlement to an acquired psychiatric disorder 
manifested by detachment, unconcern, and memory problems, 
including as an undiagnosed illness resulting from service in 
the SWA TO.

5.  Entitlement to a disability manifested by chronic 
fatigue, including as an undiagnosed illness resulting from 
service in the SWA TO. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to March 
1996.  His report of separation shows that he served in the 
SWA TO from December 17, 1990 to April 29, 1991, and from 
October 20 to December 17, 1992.  The veteran had subsequent 
service in the National Guard/Reserves, but the type of 
service and his dates of service, including any active duty 
for training or annual training, has not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2004, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues identified on 
the statement of the case (SOC) that he had been sent.  These 
issues are as follows:  Service connection for right thumb 
numbness, semen abnormality, neck pain, a disability 
characterized by detachment, unconcern, and memory problems; 
and new and material evidence to reopen the previously denied 
claims for service connection for arthralgia of the 
shoulders, hips, knees, and ankles, a low back condition, 
fatigue, shortness of breath, and bilateral pes planus.  The 
veteran further clarified his appeal noting that he received 
an injury to his right wrist, strained his right shoulder, 
and sprained his left ankle during active service, and was 
treated for sinusitis and upper respiratory infections both 
during and after active service.

The veteran thus perfected his appeal as to those issues 
identified on the SOC, with the exception of a left shoulder 
disability.  

In January 2005, the RO granted service connection for 
deQuervain's tendonitis of the right wrist and thumb, rotator 
cuff tendonitis and dysfunction of the right shoulder (also 
claimed as neck pain), lumbosacral strain with bilateral 
sacroilitis (also claimed as bilateral hip pain), 
retropatellar pain syndrome of the right and left knees, and 
right ankle sprain.  In August 2005, the RO granted service 
connection for the residuals of left ankle sprain.  The 
veteran has not appealed the evaluations or effective dates 
assigned these disabilities.  As the benefits sought on 
appeal-service connection for a right wrist and thumb 
disability, right shoulder and neck disability, lower back 
and bilateral hip disability, right and left knee 
disabilities, and right and left ankle disabilities-have 
been fully resolved in the veteran's favor, the claims on 
appeal to the Board have been rendered moot and there is no 
longer a question or controversy remaining with respect to 
these claims.

As the veteran clarified in his April 2004 substantive appeal 
that he sought service connection for a right shoulder 
disability rather than a left shoulder disability, the Board 
finds that his appeal as to this issue was not perfected.  It 
is not therefore before the Board.

The issues of service connection for pes planus, an acquired 
psychiatric disorder manifested by detachment, unconcern, and 
memory problems, and for chronic fatigue, including as an 
undiagnosed illnesses resulting from service in the SWA TO 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied service 
connection for shortness of breath, including as an 
undiagnosed illness resulting from service in the SWA TO, and 
pes planus.  The veteran did not appeal this decision.

2.  Since August 1997, the RO has received evidence that is 
new in that it was not previously of record, but is not 
material to the issue of service connection for shortness of 
breath, including as an undiagnosed illness resulting form 
service in the SWA TO, because the evidence does not relate 
to an unestablished fact, i.e., diagnosis of a respiratory 
disorder or a disorder manifested by shortness of breath or 
other respiratory abnormality, diagnosed or undiagnosed, and 
as such creates no reasonable possibility of substantiating 
the veteran's claim.

3.  Since August 1997, the RO has received evidence that is 
new and material to the issue of service connection for pes 
planus in that it relates to an unestablished fact, i.e., 
both the possible presence of aggravation of a pre-existing 
condition and an etiological link between this aggravation 
and the veteran's military service.

4.  The medical evidence does not establish that the veteran 
exhibits a disorder manifested by abnormality of the semen.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision denying service 
connection for shortness of breath, including as an 
undiagnosed illness resulting from service in the SWA TO, and 
pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.302(a) (2006).

2.  Evidence received to reopen the claim for service 
connection for shortness of breath, including as an 
undiagnosed illness resulting from service in the SWA TO, is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).

3.  Evidence received to reopen the claim for service 
connection for pes planus is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

4.  A disability manifested by abnormality of the semen was 
not incurred as the result of active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in August 2002.  The 
notice informed the veteran of the type of evidence needed to 
reopen his previously denied claims, i.e., what constituted 
"new and material" evidence, and to substantiate the claims 
for service connection, namely, evidence of an injury, 
disease, or event causing disease or injury during active 
service; evidence of current disability; and evidence of a 
nexus, or etiological link, between the current disability 
and injury, disease, or event causing injury or disease 
during active service.  This letter did not precisely inform 
the veteran that VA would obtain service records, VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  However, he was 
asked to submit evidence in support of his claim and he did 
so, both at that time and throughout the appeal process.  He 
also notified the VA of VA and non-VA treatment, and VA 
obtained these records.  Accordingly, the Board finds the 
veteran demonstrated his understanding of the type of 
evidence needed to substantiate his claims, the type and kind 
of evidence VA would obtain, and that type and kind of 
evidence he needed to provide.

Therefore, the Board finds the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini, supra, (38 C.F.R. § 3.159 notice); and 
of Dingess, supra (notice was provided on three of the five 
elements of a service connection claim) have been 
constructively met. 

Concerning notice of the remaining elements required to 
substantiate a claim for service connection, the 
establishment of disability evaluations and effective dates, 
the Board observes that by in this decision, the Board is 
granting the claim to reopen the previously denied claim for 
pes planus and is remanding the claim for service connection 
for pes planus.  It is denying the other claims.  The RO will 
provide further notice of VCAA in adjudicating the claim for 
service connection for pes planus, including notice of the 
laws and regulations concerning the establishment of 
disability evaluations and effective dates.  Hence, the Board 
finds no prejudice to the veteran in proceeding with this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The actions of the RO described above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he declined to do.  For these reasons, any 
procedural defect caused by the timing of the notice, and of 
the lack of specificity provided as to what type of evidence 
VA would obtain versus that the veteran needed to provide, 
was cured and the veteran has not been prejudice by any 
defect in the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 
(2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

New and Material

Claims for service connection for pes planus and shortness of 
breath, including as an undiagnosed illness resulting from 
service in the SWA TO was previously denied in an August 1997 
rating decision.  The veteran did not appeal this decision 
and it became final.  The RO apparently determined that the 
veteran had submitted new and material evidence to reopen 
these claims.  Notwithstanding, the Board must consider the 
issue as one involving the reopening of a previously denied 
decision.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant.]

In June 2002, the veteran requested to reopen his previously 
denied claim for service connection for various claims, 
including pes planus and shortness of breath.  He provided 
additional service medical records from his reserve service, 
and indicated he had received VA and non-VA treatment for his 
claimed conditions, providing release to allow the RO to 
obtain private medical records.  In addition, the veteran was 
afforded a VA examinations in June and July 2004.  After 
review of the record, the Board finds that the medical 
evidence supports the claim to reopen the previously denied 
claim for service connection for pes planus but not for 
shortness of breath, including as an undiagnosed illness 
resulting from service in the SWA TO. 

In the August 1997 rating decision, the RO denied service 
connection for shortness of breath (also claimed as a 
respiratory tract condition and forced breathing) as due to 
an undiagnosed illness, and for pes planus.

In arriving at the decision to deny the claim for service 
connection for shortness of breath, including as an 
undiagnosed illness resulting from service in the SWA TO, the 
RO found that the medical evidence did not document that the 
veteran exhibited shortness of breath, or any other 
respiratory condition.  The May 1996 VA examination report 
diagnosed chronic rhinitis but noted no observations of 
shortness of breath or any other respiratory condition.  The 
examiner requested that the veteran undergo pulmonary 
function tests (PFTs) but the veteran failed to report for 
these additional tests.  Service medical records showed that 
the veteran was treated for acute sinusitis during active 
service.  Physical examination just prior to discharge 
revealed a diagnosis of subjective dyspnea but results of 
subsequent PFTs showed spirometry within normal limits.  The 
examiner found no respiratory diagnosis or other findings of 
respiratory disorder.  The veteran's report of examination at 
discharge similarly showed no diagnoses or findings 
concerning the veteran's respiratory system, and chest X-ray 
results were found to be within normal limits.  Absent 
findings of medical observations of any respiratory 
abnormalities, defects, or other findings-diagnosed or 
undiagnosed-the RO concluded that service connection was not 
appropriate.

Concerning the pes planus, the RO observed that the evidence 
established that the veteran did have pes planus.  The May 
1996 VA examination report diagnosed the veteran with 3rd 
degree pes planus.  However, service medical records 
reflected that the veteran was diagnosed with pes plans at 
entrance to active service.  Service medical records 
documented no complaints or treatment for pes planus during 
active service.  Physical examination just prior to discharge 
documented clinical findings of mild pain on inversion of the 
feet but no diagnosis of flat feet.  His report of medical 
examination at discharge showed normal curvature of the feet 
and gave no diagnosis of an aggravated foot condition.  
Hence, the RO concluded that the medical evidence did not 
reflect that pes planus, which pre-existed active service, 
was aggravated by active service.  

The veteran did not appeal this decision.  Hence, the August 
1997 decision became final.  38 C.F.R. §§ 20.302, 20.303 
(2006).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
August 1997 rating decision is the last final disallowance of 
this claim. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (effective from August 29, 
2001).  

In the present case, evidence received since the August 1997 
rating decision includes service medical records compiled 
during the veteran's reserve service, VA and non-VA treatment 
records, and reports of VA examinations conducted in June and 
July 2004.

Concerning the claim for a respiratory condition, however, 
this evidence, while new, is not material in that it presents 
no medical evidence that the veteran manifests a respiratory 
disorder-either diagnosed or undiagnosed.  VA and non-VA 
records reflect complaints of and treatment for mostly 
musculoskeletal problems.  Service medical records reflect 
difficulty passing the physical readiness test in addition to 
musculoskeletal injury, but document no problem with regard 
to the veteran's respiratory system.  There are no complaints 
of or treatment for a respiratory condition.  

In June 2004 the veteran underwent VA examinations for 
general medical and respiratory disorders, involving an array 
of physical examination and clinical testing, including PFTs.  
The veteran reported complaints of shortness of breath with 
onset following service in the SWA TO, including exposure to 
harmful chemicals and radioactive materials as a consequence 
of working on the laser controls of the tanks he repairs.  
After examination of the veteran and review of the clinical 
test results, the examiner concluded that the veteran 
exhibited a normal spirometry, normal volume, and normal 
diffusion.  Chest X-ray results reflected no infiltrates.  
The examiner concluded that the veteran had no significant 
respiratory incapacitation and no specific diagnosis of a 
respiratory disorder.  No other respiratory abnormalities or 
findings were documented.

Without medical evidence of a respiratory disorder, or a 
disorder manifested by respiratory symptoms, the veteran's 
reported complaints cannot in and of themselves constitute 
disabilities for which service connection may be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in 
the absence of proof of a present disability, there can be no 
valid claim.").  Thus the above medical evidence was not of 
record at the time of the August 1997 rating decision and is 
in that sense new, it nonetheless cannot be material, in that 
it presents no reasonable possibility of substantiating the 
veteran's claim.  

After review of the record, the Board finds that the evidence 
submitted since the August 1997 rating decision, while new, 
does not by itself or when considered with previous evidence 
of record relate to an unestablished fact necessary to 
substantiate the claim for a respiratory condition, including 
as an undiagnosed illness resulting from active service in 
the SWA TO-here establishment of a respiratory disorder, 
either diagnosed or undiagnosed-in such a manner as to raise 
a reasonable possibility of substantiating the claim.  The 
evidence is therefore not material to the reopening of the 
claim for service connection for shortness of breath, 
including as an undiagnosed illness resulting from active 
service in the SWA TO.  

The veteran has asserted that he believes he manifests a 
respiratory disorder that is etiologically linked to his 
active service, particularly that which he served in the SWA 
TO.  These statements are cumulative and redundant of the 
statements the veteran previously provided, already present 
in the claims file at the time of the August 1997 rating 
decision.  Moreover, the Board observes that the 
determinative issue in the present case is medical evidence 
of the presence of such a disorder, either diagnosed or 
undiagnosed.  Hence, the veteran's statements cannot be 
accepted as a medical opinion of the presence of such a 
disability or its cause, because he is not a medical 
professional with the expertise required to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's statements are neither new nor material.

Hence, the claim to reopen the previously denied claim for 
service connection for shortness of breath, including as an 
undiagnosed illness resulting from service in the SWA TO is 
denied.

Concerning the claim for pes planus, as noted above, VA and 
non-VA records, reflect complaints of and treatment for 
mostly musculoskeletal problems.  Service medical records 
reflect injury to the veteran's ankle.  In addition, the June 
2004 VA General Medical examination report contains findings 
of a visibly decreased arch space and diagnoses of bilateral 
pes planus and plantar fasciitis.  

Given that the veteran sustained further injury to his ankle 
during a period of inactive duty, and that the VA examination 
found manifestations not only of pes planus but plantar 
fasciitis and visibly decreased arch spaces, the Board finds 
that this evidence is both new and material to this claim.  
The medical evidence was not present at the time of the 
August 1997 decision.  Moreover, it relates to a previously 
unestablished fact, i.e., whether or not the veteran's pre-
existing pes planus sustained aggravation as a result of 
active service, and, by showing further injury during a 
period of service, raises a reasonable possibility of 
substantiating the claim.  

After review of the record, the Board finds that the evidence 
submitted since the August 1997 rating decision is both new 
and material to the reopening of the previously denied claim 
for service connection for pes planus, for reasons discussed 
fully above.  The claim to reopen the previously denied claim 
for service connection for pes planus is granted.  The claim 
for service connecting for pes planus is the subject of a 
remand immediately following this decision.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the SWA TO 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117 (West 2002 & Supp. 2005); 38 C.F.R. § 3.317(a)(1) 
(2006). Consideration of a veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis. Effective March 1, 
2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumption 
period to September 30, 2011.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar. A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. See 
38 C.F.R. § 3.317(b). Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he manifests a semen abnormality 
disorder that is the result of his active service, including 
exposure to environmental hazards during his active service 
in the SWA TO.  After review of the evidence, the Board finds 
that the evidence does not support the claims for a semen 
abnormality-including as undiagnosed illnesses as the result 
of service in the SWA TO.

In the present case, the medical evidence does not show that 
the veteran manifests a semen abnormality-diagnosed or 
undiagnosed.  

The veteran's report of medical examination at discharge no 
diagnoses, defects, abnormalities or other findings 
concerning the testicular or genitor-urinary systems.  

The veteran underwent VA examination in May 1996.  Concerning 
the claimed genito-urinary condition, the examiner noted no 
symptoms, defects, abnormalities or other findings concerning 
the veteran's genitals and genitor-urinary system.

Private and VA treatment records were subsequently received, 
dated in 1999 to 2002.  In addition, the veteran submitted 
service medical records, including treatment records compiled 
during his reserve service.  These records show complaints 
and treatment for mostly musculoskeletal problems.  Service 
medical records reflect difficulty passing the physical 
readiness tests, but specify no problem with regard to the 
veteran's genitor-urinary system.  There are no complaints of 
or treatment for a genito-urinary condition. 

The veteran again underwent General Medical VA examination in 
June 2004.  The VA examination revealed no erectile 
dysfunction, no findings of genital abnormality, and no 
abnormality of the semen.  

Absent a diagnosis of an abnormality of the semen or medical 
findings of a disorder manifested by such symptoms, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ( "in the absence of proof of a 
present disability, there can be no valid claim").  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran, as a layperson, is not competent to 
offer an opinion as to the existence of abnormal semen, 
consequently his statements and testimony to the extent that 
he has disabilities manifested by abnormal semen cannot 
constitute medical evidence.  Espiritu, supra and Grottveit, 
supra.  

As the Board may consider only independent medical evidence 
to support its finding, as there is no medical evidence 
establishing that the veteran has a disability manifested by 
abnormal semen related to his active service, the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by semen 
abnormality, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen the previously denied claim for shortness of 
breath, including as an undiagnosed illness resulting from 
service in the SWA TO, is denied.

New and material evidence having been received, the 
previously denied claim for service connection for pes planus 
is reopened.  To that extent only, the claim is granted.

Service connection for a disability manifested by semen 
abnormality is denied.


REMAND

By the decision above, the Board has reopened the previously 
denied claim for service connection for pes planus.  The 
veteran also seeks entitlement to service connection for an 
acquired psychiatric disorder manifested by detachment, 
unconcern, and memory problems, and for chronic fatigue, 
including as an undiagnosed illness resulting from service in 
the SWA TO.

As above noted, medical evidence received since the August 
1997 rating decision includes service medical records from 
the veteran's reserve service that documents further injury 
to his ankle.  In addition, VA and non-VA records document 
treatment for various musculoskeletal complaints.  The June 
2004 VA General Medical examination further documents what 
appears to represent visibly decreased arches and plantar 
fasciitis, in addition to pes planus.  However, the examiner 
did not give a clear opinion as to whether or not the 
veteran's current bilateral foot disability represents 
aggravation of the pes planus that pre-existed his entrance 
into active service.  Furthermore, it does not appear that 
the examination was conducted with review of the veteran's 
claims file.

Given the uncertainty of the examiner's observations in the 
June 2004 General Medical VA examination, and the injury the 
veteran sustained during intervening military service, the 
Board finds that further development of this issue is 
necessary.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Concerning his other claims, the evidence includes a VA 
examination report for post-traumatic stress disorder (PTSD) 
conducted in July 2004.  The examiner diagnosed no 
psychiatric disorder, but did note that the veteran exhibited 
the criterion for exposure to a traumatic stressor.  The 
issue of chronic fatigue was not considered.

The Board notes that the veteran was diagnosed with chronic 
fatigue just prior to discharge from active service, and has 
stated he suffers from symptoms including fatigue, 
detachment, unconcern, and memory problems since then to the 
present.  Chronic fatigue is offered a presumption under 
38 C.F.R. § 3.317.

Moreover, the veteran continues to serve in the reserves 
and/or National Guard.  His periods of active duty for 
training and annual training have not been verified.  
Additional service medical and personnel records should also 
be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Take all actions necessary to verify 
the veteran's dates of active duty for 
training and annual training-including 
obtaining the veteran's entire service 
personnel file and his drill point 
capture sheets.  Request assistance from 
the service department and State Adjutant 
General's Office, where appropriate.

2.  Obtain any and all additional service 
medical records.  Request assistance from 
the service department and State Adjutant 
General's Office, where appropriate.

3.  Obtain any and all VA and non-VA 
post-service treatment records, including 
any and all records of treatment from the 
VA Medical Center (VAMC) at Des Moines, 
Iowa and Waco, Texas, and any other VAMC 
the veteran may identify.  Obtain 
authorization for the release of private 
medical records as appropriate.

4.  After completion of #1-3, above, make 
arrangements for the veteran to be 
afforded examinations to determine the 
nature, extent, and etiology of his 
claimed pes planus, psychiatric 
conditions and chronic fatigue.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed pes planus, psychiatric 
conditions and chronic fatigue; describe 
any current symptoms and manifestations 
attributed to the claimed pes planus, 
psychiatric conditions and chronic 
fatigue; and provide diagnoses for any 
and all foot, psychiatric and 
neurological pathology manifested.

The examiner(s) are thereafter requested 
to provide the following opinion:

Is it as likely as not that the 
veteran's pre-existing pes planus 
was aggravated due to any period of 
the veteran's active service, or 
injury during inactive service, and, 
if so, if such aggravation was part 
and parcel of the natural 
progression of the pre-existing 
condition.

It is as likely as not that any 
acquired psychiatric disability or 
undiagnosed disorder manifested by 
such manifestations as detachment, 
unconcern, and memory problems is 
the result of active service, or any 
incident therein, including service 
in the SWA TO? or,

In the alternative, is it as likely 
as not that any acquired psychiatric 
disability or undiagnosed disorder 
manifested by such manifestations as 
detachment, unconcern, and memory 
problems had its onset during any 
period of the veteran's active 
service?

Does the veteran manifest chronic 
fatigue or undiagnosed disorder 
manifested by symptoms of chronic 
fatigue?  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for pes planus, an acquired psychiatric 
disorder manifested by detachment, 
unconcern, and memory problems, and 
chronic fatigue, including as an 
undiagnosed illnesses resulting from 
service in the SWA TO, with application 
of all appropriate laws and regulations, 
including those laws and regulations 
governing aggravation of pre-existing 
conditions (see also Wagner, supra), 
38 C.F.R. § 3.317, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2006).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


